DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 8-11 directed towards Kuhn et al. (Kuhn) (DE102012202825),
Applicant argues that the transmitting coil (2) cannot manipulate the alternating magnetic field of the transmitting coil (3).  The Examiner respectfully disagrees with applicant that the prior art fails to disclose the claimed features.
First, Claim 17 recites “at least one compensation coil for manipulating the alternating magnetic field generated by the primary coil” (emphasis added).  Applicant does not positively recite any form of compensation or manipulation.  Applicant argues that the transmitting coil (2) cannot manipulate the alternating magnetic field of the coil (3), but the Examiner respectfully notes that applicant does not recite that applicant’s coil performs this function, and applicant is not claiming that the coil performs this function.  In fact, the compensation coil by itself is not capable of performing this function by itself, and no other element is claimed to be configured to operate the compensation coil to perform the argued claim feature.  Applicant furthermore does not recite any device that is configured to perform compensation and use the above coil to compensate or manipulate a magnetic field.  Instead, applicant recites an intended use of a coil.  This is similar to reciting “a power source for powering a sensing circuit.”  The intended use of the power source is powering a sensing circuit, but the sensing circuit is not required, and instead all that is required is a power source that could be used to power sensing circuit.  This same power source could in fact be used for powering other types of circuits.  Analogously, the phrase “a car for driving on the road” only requires the car.  Neither the road nor act of driving are required, as the car could for example be sitting in a parking lot.  Instead, the car itself need only be capable of being used in the intended manner. Similarly, reciting a compensation coil for manipulating a magnetic field only requires a coil that could be used to manipulate a magnetic field.  No actual manipulation is required, and in fact, any coil could reasonably be used as a receiving coil, transmitting coil, or compensation coil. A compensation coil, in light of applicant’s disclosure, is essentially just a coil that, when connected to another circuit component, is capable of generating a magnetic field.  The coils of Kuhn are likewise capable of such an intended use, and thus Kuhn discloses the claim feature.  Note that applicant is not reciting that other device is configured to generate a signal in the coil that performs, in combination with the coil, a manipulation.  Instead, applicant is reciting an intended use of the coil itself.  As such, the Examiner respectfully disagrees.
Furthermore, the Examiner further disagrees because the coil of Kuhn does perform the claim feature.  First, the Examiner respectfully notes that while the coils are identified by specific reference numbers as indicated by applicant, these numbers do not match those shown in Figure 2 of Kuhn.  It is clear from Figure 2 that coils 2 and 5 are receiver coils and coils 3 and 4 are transmitting coils.  Regardless of the actual numbers used for the coils, Kuhn explains in paragraphs [0021],[0022] that after the secondary system using coils (2,4) is active, the primary system becomes active, and thus coils (3,5) are used.  The compensation coil, which is part of the secondary system, in combination with the timer, therefore manipulates the field of the primary coil by causing the primary coil to change from a zero generated field to a non-zero generated field when the primary system is activated.  Applicant does not require that the compensation coil actually generate any magnetic field or directly influence the primary coil’s field by generating a magnetic field at the primary coil while the primary coil generates its magnetic field.  
Lastly, the Examiner respectfully notes that when using intended use, applicant is not reciting a state of configuration such that a device is configured to perform a specific function. Instead, applicant is reciting a manner in which the device could be used.  While the prior art must be capable of this use, it does not have to actually be used in the claimed manner.  Even though, for example, the compensation coil’s current source does not cause current to flow through the compensation coil when the primary coil is generating a magnetic field, the compensation coil’s current source could be used in this manner, and thus the compensation coil can be used to manipulate the alternating magnetic field of the primary coil.  
Applicant then argues that Kuhn fails to disclose a control and evaluation unit which is operatively connected to the oscillator and is equipped to acquire and evaluate an amplitude and a phase position of a current in the primary coil and for outputting a detection signal (S) depending on the acquired current in the primary coil, because the current in the primary coil is not the same as an alternating magnetic field that is transmitted and received in Kuhn. The Examiner respectfully disagrees.  Paragraph [0013] of Kuhn expressly states that instead of the primary and secondary coil systems each including a transmitting and receiving coil, each system coil include a single coil that operates as both a transmitting coil and a receiving coil.  In this situation, any coil detected by the a control and evaluation unit ((13a),(13b),(14a),(14b),(11),(8)) would include the simultaneous acquiring and evaluating of both the current in the primary coil and a detection signal depending on the primary coil.  In this instance, both the primary coil put into the coil and any influenced and phase shifted version of this signal would be detected by the control and evaluation unit.  Additionally, the Examiner respectfully notes that when no detection object is present, the output of the detection coil will be the same as that of the primary coil.  This is because nothing has influenced the magnetic field generated by the primary coil.  As such, any detected signal in the detection coil, when four coils are used as shown in Figure 2, will be the same as and representative of the current and phase in the primary coil.  Applicant does not limit the above phrase to a control unit configured to evaluate a signal in the primary coil when an object of detection is present.  As such, the Examiner respectfully disagrees.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 19,
The phrase “a separately controllable current source is present for each of the plurality of compensation coils” on lines 3-4 is indefinite.  
1) Claim 17 also recites “a separate controllable current source” for the at least one compensation coil.  As such, this coil already has a current source, and the claim 19 recitation above would include all separate current sources and is distinctly recited from the current source of claim 17.  These current source recitations are therefore unclear because the current source of claim 17 is not distinct from the current sources recited in claim 19.  
2) Applicant is now reciting a separately controllable current source, and is therefore using distinct different language from the Claim 17 recitation of a separate controllable current source.  The above phrase is therefore unclear because it is unclear how many current sources are required in the claim, and it is unclear what the relationship is between these current sources and the coils.  For example, it is unclear if the current source of Claim 17 and the current source of Claim 19 are used with the same coil, or with different coils.  
As to Claim 21,
The phrase “a compensation coil of the at least one compensation coil surrounds the primary coil at least partially” on lines 3-4 is indefinite.  Applicant is now reciting that the compensation coil is “of the at least one compensation coil,” but such a recitation is unclear because only one compensation coil has been recited.  While the phrase “at least one compensation coil” can include more than one coil, applicant has not positively recited more than one coil.  The above phrase is therefore unclear because it is unclear if applicant means for the compensation coil recited in Claim 21 to be a distinct coil from that recited in Claim 17, or the same coil from Claim 17.  As such, the difference and relationship between the at least one compensation coil of Claim 17 and the compensation coil of Claim 21 is unclear.  
As to Claim 22,
The phrase “the compensation coil surrounding the primary coil” on line 3 is indefinite.  Claim 22 recites, by way of its dependency, two distinct recitations for a compensation coil.  Claim 21 recites “a compensation coil,” and Claim 17 recites “at least one compensation coil.” These two recitations could refer to two distinct coils, or they could refer to the same coil.  As such, the above phrase is indefinite because it is unclear what coil the above phrase “the compensation coil” is referencing.  
As to Claim 23,
The phrase “a compensation coil of the at least one compensation coil surrounds the primary coil at least partially” on lines 3-4 is indefinite.  Applicant is now reciting that the compensation coil is “of the at least one compensation coil,” but such a recitation is unclear because only one compensation coil has been recited.  While the phrase “at least one compensation coil” can include more than one coil, applicant has not positively recited more than one coil.  The above phrase is therefore unclear because it is unclear if applicant means for the compensation coil recited in Claim 23 to be a distinct coil from that recited in Claim 17, or the same coil from Claim 17.  As such, the difference and relationship between the at least one compensation coil of Claim 17 and the compensation coil of Claim 23 is unclear.  
As to Claim 24,
The phrase “a compensation coil of the at least one compensation coil is arranged in an axial direction behind the primary coil” on lines 3-4 is indefinite.  Applicant is now reciting that the compensation coil is “of the at least one compensation coil,” but such a recitation is unclear because only one compensation coil has been recited.  While the phrase “at least one compensation coil” can include more than one coil, applicant has not positively recited more than one coil.  The above phrase is therefore unclear because it is unclear if applicant means for the compensation coil recited in Claim 24 to be a distinct coil from that recited in Claim 17, or the same coil from Claim 17.  As such, the difference and relationship between the at least one compensation coil of Claim 17 and the compensation coil of Claim 24 is unclear.  
As to Claim 25,
The phrase “the compensation coil arranged behind the primary coil” on line 3 is indefinite.  Claim 25 recites, by way of its dependency, two distinct recitations for a compensation coil.  Claim 24 recites “a compensation coil,” and Claim 17 recites “at least one compensation coil.” These two recitations could refer to two distinct coils, or they could refer to the same coil.  As such, the above phrase is indefinite because it is unclear what coil the above phrase “the compensation coil” is referencing.  
As to Claims 22 and 25,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (Kuhn) (DE102012202825).
Note: the cited pages, paragraphs, and lines for the above reference come from the previously provided English machine translation.
As to Claim 17,
Kuhn An inductive proximity switch comprising: a primary coil (3) for generating an alternating magnetic field (Paragraphs [0013][0017],[0022]), an oscillator (12b) for driving the primary coil (Figure 2), a control and evaluation unit ((13a),(13b),(14a),(14b),(11),(8)), which is operatively connected to the oscillator and is equipped to acquire and evaluate an amplitude and a phase position of a current in the primary coil and for outputting a detection signal (S) depending on the acquired current in the primary coil (Paragraphs [0013],[0021] / note the microcontroller uses the strength of the transmission pulse which is the amplitude, and the shape, strength collectively reasonably includes the phase position because this would reasonably include the entirety of the actual wave, such as a sinusoidal wave, plotted in two dimensions to thereby show the actual shape and the amplitude of the wave, and note receiver coils need not be used and instead the transmitter coils can be used for both receiving and transmitting), at least one compensation coil (2) for manipulating the alternating magnetic field generated by the primary coil (Paragraph [0013] / note the compensation coil is capable of generating a magnetic field that can manipulate the alternating magnetic field of the primary coil), and a separate controllable current source (12a) for controlling the at least one compensation coil (Paragraph [0021]).
As to Claim 18,
Khun discloses wherein the at least one compensation coil includes a plurality of compensation coils (2),(4) (Figure 1 / note either or both coils (2),(4) are reasonable compensation coils as they are used in the compensation processor to account for the installation environment).
As to Claim 19,
Khun discloses a separately controllable current source (12a) is present for each of the plurality of compensation coils (Figure 2 / note this phrase does not require plural current sources and instead requires a current source be present that could be used for each compensation coil, because Khun discloses a current source (12a) that can be used for each compensation coil, Kuhn discloses the claim feature note that this phrase).
As to Claim 20,
Khun discloses the separately controllable current source is equipped to control at least one of: an amplitude or a phase position of the at least one compensation coil current (Paragraph [0013], [0021]), (Figure 2)).
As to Claim 21,
Khun discloses a compensation coil of the at least one compensation coil surrounds the primary coil at least partially (Figure 1).
As to Claim 22,
Khun discloses the compensation coil surrounding the primary coil at least partially has an expansion in an axial direction which is greater than or equal to an expansion of the primary coil or of a coil core of the primary coil in its axial direction (Figure 1 / note coil (2) is longer in the left/right direction (axial direction) than coil (3)).
As to Claim 23,
Khun discloses a compensation coil of the at least one compensation coil surrounds the primary coil completely (Figure 1).
As to Claim 24,
Khun discloses a compensation coil of the at least one compensation coil is arranged in an axial direction behind the primary coil (Figure 1/ note that applicant does not define what location is “behind” the primary coil, and the Examiner is interpreting the rightmost edge of the primary coil (3) to be the back of the coil, and note that compensation coil (2) extends beyond this location and is therefore reasonably behind the primary coil).
As to Claim 25,
Khun discloses the compensation coil arranged behind the primary coil has a diameter that is greater than or equal to a diameter of the primary coil or the diameter of a coil core of the primary coil (Figure 1).
As to Claim 26,
Khun discloses the primary coil has a coil core (1)) (Figure 1), (Paragraph [0017]).
As to Claim 27,
Khun discloses the coil core is a pot core (Paragraph [0017]).
As to Claim 28,
Khun discloses the primary coil is positioned in a tubular housing (10) on a front side of the tubular housing (Paragraph [0027]), (Figure 1 / note the rightmost side of the housing is interpreted to be the front side of the housing).
As to Claim 29,
Khun discloses the primary coil, the at least one compensation coil and the separately controllable current source are arranged in a rectangular or cylindrical housing (9),(10) (Paragraph [0027]), (Figures 1,2 / note both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure).
As to Claim 30,
Khun discloses the housing is made of at least one of plastic or metal (Paragraph [0020])
As to Claim 31,
Khun discloses the primary coil, the at least one compensation coil and the separately controllable current source are arranged in a housing in the shape of a circular cylinder (Paragraph [0027]), (Figures 1,2 / note both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure).
As to Claim 32,
Khun discloses the control and evaluation unit is also equipped to control the separately controllable current source (Figure 2 / note the control and evaluation unit, including (8),(11), controls the current sources (12a),(12b)).
As to Claim 33,
Khun discloses the control and evaluation unit has a programmable logical component with analog and digital functionality (Paragraph [0021] / note the microcontroller which must have analog functionality to, for example, receive a source of energy from an analog current source to power the microcontroller, and a microcontroller must have digital processing).
As  Claim 34,
Khun discloses the control and evaluation unit has a programmable microcontroller with analog and digital functionality (Paragraph [0021] / note the microcontroller which must have analog functionality to, for example, receive a source of energy from an analog current source to power the microcontroller, and a microcontroller must have digital processing).
As to Claim 35,
Khun discloses the control and evaluation unit is equipped to determine when the current in the primary coil falls below a threshold to be specified and depending on that, to output an output signal (Paragraph [0022] / note that the binary output S is generated if a target is present on the basis of the measured value, and thus regardless of the formula or process used, a threshold is reasonably relied upon where certain values indicate no target is present, an certain values do indicate a target is present, and if the measured value falls below this threshold, it can reasonably be stated that no target is detected).
As to Claim 36,
Kuhn An inductive proximity switch comprising: a primary coil (3) for generating an alternating magnetic field (Paragraphs [0013][0017],[0022]), an oscillator (12b) for driving the primary coil (Figure 2), a control and evaluation unit ((13a),(13b),(14a),(14b),(11),(8)), which is operatively connected to the oscillator and is equipped to acquire and evaluate an amplitude and a phase position of a current in the primary coil and for outputting a detection signal (S) depending on the acquired current in the primary coil (Paragraphs [0013],[0021] / note the microcontroller uses the strength of the transmission pulse which is the amplitude, and the shape, strength collectively reasonably includes the phase position because this would reasonably include the entirety of the actual wave, such as a sinusoidal wave, plotted in two dimensions to thereby show the actual shape and the amplitude of the wave, and note receiver coils need not be used and instead the transmitter coils can be used for both receiving and transmitting), at least one compensation coil (2) (Paragraph [0013] / note the compensation coil is capable of generating a magnetic field that can manipulate the alternating magnetic field of the primary coil), and a current source (12a), separately and independently controllable of the primary coil (Figure 2), for controlling the at least one compensation coil to manipulate the alternating magnetic field generated by the primary coil (Paragraph [0021] / note that the above current source is capable performing this function both because it is capable of causing the compensation coil to generate a magnetic field when the primary coil generates a field, and because the primary coil does not generate a field until after the compensation coil has been controlled and used to generate a field, thus manipulating the magnetic field of the coil from a zero field to a non-zero field).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858